I think the judgment should be affirmed. Plaintiff knew the train was to take the ferry at St. Ignace, and that such station had been reached and the train was at the ferry dock. On the ferry a Federal regulation required the car doors to be unlocked and the vestibules open. At the dock, or stop at St. Ignace, the train had to be cut to take the ferry. The advice of the brakeman was of conditions between stations, constituted no more than the law exacts, and did not apply at the time of the accident, because the train was not then between stations but at a station to take the ferry. The declaration did not count on any assurance given plaintiff by the train crew. Plaintiff was careless in assuming that the train at the dock to take the ferry would have closed vestibules the same as between stations. I find no negligence on the part of defendant but only acts essential in railroad operations at a dock preliminary to taking the ferry.
The judgment is affirmed.
SNOW, STEERE, and FELLOWS, JJ., concurred with WIEST, J. *Page 669